         Case 1:11-cr-01032-PAE Document 2537 Filed 11/19/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                        11-CR-1032-04 (PAE)
                         -v-
                                                                                ORDER
 CARLOS URENA,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Carlos Urena, inquiring why

his sentence for offenses including murder in aid of racketeering was life imprisonment when

defendants in a 1994 case received sentences short of life imprisonment. As the Court explained

at length at Mr. Urena’s sentencing, life sentence in his case was mandated by the murder in aid

of racketeering statute, although the Court independently found such a sentence warranted in

light of the 18 U.S.C. § 3553(a) factors. It is not the Court’s role to assess, long after a

sentencing, how the facts of the defendant’s case, and the application of the factors relevant to

sentencing to his case, compare to the facts and sentencing factors in other cases. Mr. Urena

may wish to examine the transcripts of the sentencing hearings in the other case about which he

inquires to the extent he wishes to understand better the bases for the sentences imposed

there. The Court directs Mr. Urena’s counsel, Gregory Cooper, Esq., to mail Mr. Urena a copy

of this Court’s order, at the new address supplied in his letter.
       Case 1:11-cr-01032-PAE Document 2537 Filed 11/19/20 Page 2 of 7




      SO ORDERED.


                                            
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: November 19, 2020
       New York, New York
Case 1:11-cr-01032-PAE Document 2537 Filed 11/19/20 Page 3 of 7
Case 1:11-cr-01032-PAE Document 2537 Filed 11/19/20 Page 4 of 7
Case 1:11-cr-01032-PAE Document 2537 Filed 11/19/20 Page 5 of 7
Case 1:11-cr-01032-PAE Document 2537 Filed 11/19/20 Page 6 of 7
Case 1:11-cr-01032-PAE Document 2537 Filed 11/19/20 Page 7 of 7
